The appellant brought suit against Frank Day, Aaron Everett, C. V. Lyman, J. A. Pollard, and A. P. Barrett in county court at law, Eastland county (No. 3672), and at the January term, 1923, took judgment by default.
Thereafter the above defendants filed their petition to set said judgment aside and grant a new trial. No. 3725. At the next term of court, March, 1923, after a hearing before the court the judgment in No. 3672 was "set aside and held for naught," and this appeal is from the latter order. This order being interlocutory, not final, there is no provision of law authorizing an appeal.
Article 2078, Revised Statutes, reads:
"An appeal or writ of error may be taken to the court of Civil Appeals from every final judgment of the district court in civil cases, and from every final judgment in the county court in civil cases of which the county court has original jurisdiction," etc. Stewart v. Jones Adm'r,9 Tex. 469; Hope v. Long (Tex.Civ.App.) 122 S.W. 40; McVey v McVey (Tex.Civ.App.) 230 S.W. 781.
The appeal is therefore dismissed, because this court is without jurisdiction to entertain it.